       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LAURIE A. TAYLOR,

                               Plaintiff,
         v.                                                         OPINION and ORDER

 ANDREW M. SAUL,                                                         20-cv-580-jdp
 Commissioner of Social Security,

                               Defendant.


       Plaintiff Laurie Taylor seeks judicial review of a final decision of defendant Andrew

Saul, Commissioner of the Social Security Administration, finding her not disabled under the

Social Security Act. She contends that administrative law judge (ALJ) Michael Schaefer erred

in three ways: (1) by discounting Taylor’s subjective complaints; (2) by improperly evaluating

the medical-opinion evidence; and (3) by failing to adequately support his assessment of

Taylor’s ability to lift, carry, stand, and walk. The court agrees that these issues require remand,

but Taylor hasn’t shown that she is entitled to an order directing an award of benefits as she

requests. The hearing scheduled for April 13, 2021, is canceled.



                                            ANALYSIS

       Taylor applied for benefits in early 2018, alleging that she was disabled as of April 1,

2018. Her claims were denied initially and on reconsideration. Taylor requested a hearing,

which the ALJ held on September 18, 2019. The ALJ found that Taylor suffered from the

severe impairments of lumbar spine disorder, mild osteoarthritis/degenerative joint disease of
          Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 2 of 11




the bilateral hips, and left shoulder dysfunction. R. 22.1 He concluded that Taylor had the

residual functional capacity (RFC) to perform light work with additional physical and

environmental restrictions. Id. Relying on the testimony of a vocational expert, the ALJ

concluded that Taylor was unable to perform any past relevant work but could work as a

marker, informational clerk, or office helper, jobs that were sufficiently available in the national

economy.

         On appeal, the court’s role is to determine whether the ALJ’s decision is supported by

substantial evidence, which means “sufficient evidence to support the agency’s factual

determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). This is not a high standard,

requiring only “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. But the ALJ must “build an accurate and logical bridge” between the

evidence and his conclusions. Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (internal

quotation marks omitted).

A. Subjective complaints

         Taylor contends that the ALJ didn’t sufficiently justify his decision to discount her

subjective complaints. The ALJ’s credibility determination is entitled to significant deference,

warranting remand only if it is “patently wrong”—that is, if it “lacks any explanation or

support.” Elder v. Astrue, 529 F.3d 408, 413–14 (7th Cir. 2008) (internal quotation marks

omitted). The ALJ noted Taylor’s subjective complaints of pain in her neck, middle back, low

back, and hips; arthritis in her hands and elbows; and ringing in her ears. R. 25. He gave two

reasons for discounting Taylor’s subjective complaints: (1) they were inconsistent with her




1
    Record cites are to the administrative transcript, located at Dkt. 17.


                                                  2
          Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 3 of 11




daily activities; and (2) they were inconsistent with the objective evidence in her medical

record.

          First, the ALJ said that Taylor’s subjective complaints were inconsistent with Taylor’s

statements in her function reports that she was able to perform several basic activities of daily

living. R. 25. It's not clear what weight, if any, the ALJ placed on Taylor’s activities. The ALJ

said that he did “not place great weight” on Taylor’s ability to perform her daily activities

because reviewing courts “have repeatedly stated that the performance of daily activities . . . is

not necessarily indicative of the ability to maintain full-time competitive employment.” R. 25;

see also Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (noting that in performing her

daily activities, “a person has more flexibility in scheduling [daily activities] than [job

activities], can get help from other persons . . . and is not held to a minimum standard of

performance, as she would be by an employer”). But the ALJ cited Taylor’s activities, so he

apparently considered them to some degree. And if the ALJ considered them at all, he had to

evaluate them fairly and explain the basis for his conclusions.

          The ALJ ignored the significant limitations that Taylor reported in performing the

activities that the ALJ cited as evidence of her capabilities. For example, he noted that Taylor

could cook, clean, and shop. But he didn’t address Taylor’s statement that she must sit down

and apply ice a few times while cooking if she cooks a large meal, R. 267, or her statement that

she mostly makes “quick microwave meals” because “sitting at the table [and] cutting up

chicken causes [her] pain to be unbearable into the next day,” R. 288. He didn’t address

Taylor’s statement that she had gone from dusting, vacuuming, and cleaning the bathroom

every week to once every month or two, and that doing so now took up most of a day, with

breaks for lying down and applying ice, R. 267–68. Nor did he address Taylor’s statement that


                                                 3
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 4 of 11




she shops only once per month for 15 to 30 minutes, often asking a friend to shop for her

because she cannot walk very long in the store, R. 268.

       The ALJ also noted that Taylor cared for her handicapped partner until “she broke up

with him and he moved out.” R. 25. But he didn’t address her statement that she had become

unable to care for him because of her limitations, R. 276. And he noted that Taylor worked,

but he didn’t address the struggles she reported in doing so. She reported that she could sit for

only 15 minutes at a time in a six-hour workday in the Salvation Army food pantry, and she

had to constantly cycle between sitting, standing, walking, and lying on tables and counters to

relieve her pain. R. 275. She also said that volunteers often performed her job duties for her

because of her limitations. R. 290.

       The ALJ’s second reason for discounting Taylor’s reports of her subjective symptoms

was that her complaints were “not consistent with the medical evidence of record.” R. 25. The

ALJ said that the medical evidence would support limiting Taylor to light work. Id. This reason

followed a two-page summary of Taylor’s medical-record evidence, R. 23–25, but the ALJ didn’t

actually identify what medical evidence was inconsistent with Taylor’s subjective complaints

anywhere in the opinion.

       The commissioner identifies a few observations from the ALJ’s review of the evidence

that could support the ALJ’s credibility determination, such as medical imaging showing mostly

mild degenerative changes in Taylor’s neck, spine, and hips; a full range of motion in her

cervical spine; normal neck flexion; and full grip strength. See Dkt. 22, at 4–5. The ALJ also

noted that a nurse practitioner didn’t adjust Taylor’s pain medication again after switching her

from Tramadol to oxycodone, and he cited a note that Taylor restarted physical therapy in

2019 but quit after one session.


                                               4
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 5 of 11




       But the ALJ also described evidence that would support Taylor’s subjective complaints.

For example, Taylor underwent two sessions of diagnostic medial branch blocks to treat her

back pain in 2017. The first session gave her complete relief for less than one day, and the

second gave her no relief whatsoever. R. 23. Another medical provider concluded that Taylor’s

“back and hip tightness and weakness appeared to be large contributing factors for her pain.”

R. 24. And the ALJ cited an agency consultive examiner, Dr. Steven Long, who described Taylor

as “uncomfortable appearing” during his examination, noting that she had to get up several

times to walk around the room. Id. Long noted that Taylor “was slow to stand from the chair

and exam table,” “favored her left side with her gait and . . . walked with the right shoulder

down,” “was able to tandem walk but lost balance frequently while doing it,” and “was able to

squat, but rose slowly from the squat.” Id. at 24–25.

       The ALJ was required to “consider the entire case record and give specific reasons for

the weight given to [Taylor’s] statements.” Simila v. Astrue, 573 F.3d 503, 517 (7th Cir. 2009)

(quoting SSR 96–7p). The ALJ described the medical evidence, then stated conclusorily that

her subjective complaints weren’t consistent with that record. That’s not enough. Craft v.

Astrue, 539 F.3d 668, 677–78 (7th Cir. 2008).

       The ALJ’s reasons for discounting Taylor’s subjective complaints are not supported by

a fair assessment of the evidence in the record or adequately explained. Remand is warranted

to reconsider Taylor’s credibility.

B. Medical-opinion evidence

       Taylor challenges the ALJ’s handling of opinions from two medical sources concerning

her physical abilities: (1) Long, the consultant who examined Taylor on behalf of the agency;

and (2) nurse practitioner Denise Toperzer, who treated Taylor. The ALJ concluded that both


                                               5
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 6 of 11




opinions were inconsistent with Taylor’s medical record, and thus he found them “not entirely

persuasive.” But again, he didn’t identify the purported inconsistencies. “When the court is

left to guess what the administrative law judge was thinking, remand is the likely result.” Hart

v. Astrue, No. 08-cv-07-bbc, 2008 WL 3456864, at *10 (W.D. Wis. Aug. 11, 2008).

       1. Steven Long

       Long said that Taylor could lift and carry up to 20 pounds, that she could sit or stand

for no more than 10 minutes at a time, and that she could walk no more than one block without

resting. The ALJ said that Long’s sitting, standing, and walking restrictions weren’t objectively

supported by Long’s own examination. But Long expressly stated that Taylor was

“uncomfortable appearing” during his examination and that she got up to walk around the

room several times. R. 397. Long also observed that Taylor was slow in standing from her chair,

from the examination table, and from a squatting position; that she walked with an altered gait

with her right shoulder down; and that she frequently lost her balance while tandem walking.

R. 397–98. These observations were consistent with Long’s restrictions, and the ALJ noted

them in summarizing Long’s examination, but he didn’t address them in evaluating Long’s

opinion.

       The ALJ also discounted Long’s sitting, standing, and walking restrictions because they

were “not supported . . . [by] an explanation,” R. 26, noting Long’s observation that “[i]t is

near impossible to associate degree of arthritis with degree of pain,” R. 398. Long’s observation

is consistent with the principle, recognized in many appellate decisions and in Social Security

regulations, that subjective symptoms cannot always be verified with objective medical

evidence. See Johnson v. Barnhart, 449 F.3d 804, 806 (7th Cir. 2006); 20 C.F.R. § 404.1529;

SSR 16-3p. But the ALJ used Long’s appropriate observation as a reason to discount Long’s


                                               6
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 7 of 11




assessment of Taylor’s symptoms. An ALJ can discount a doctor’s opinion “if it appears to be

based on a claimant’s exaggerated subjective allegations.” Dixon v. Massanari, 270 F.3d 1171,

1178 (7th Cir. 2001). But the ALJ may not simply reject the opinion because is not

corroborated by objective medical evidence, which is apparently what the ALJ did here.

       The ALJ identified no other reasons to question Long’s sitting, standing, and walking

restrictions. On remand, the ALJ must reassess Long’s opinion.

       2. Denise Toperzer

       Toperzer said that Taylor could lift no more than five pounds and limited her to less

than sedentary exertion. Toperzer assessed Taylor’s abilities on two forms: (1) a return-to-work

form; and (2) a “Wisconsin Works” or “W-2” form.2

       In the return-to-work form, Toperzer opined that Taylor should be restricted to very

light work with a five-pound lifting limitation. R. 568. The ALJ said that this opinion was “not

persuasive, as it is an incomplete assessment that only addresses lifting.” R. 26. The ALJ also

said that there was “no explanation or support offered for such a dramatic limitation.” Id. But

he didn’t consider whether this limitation was consistent with the notes from Toperzer’s

multiple examinations of Taylor. See, e.g., R. 571; R. 609. For example, on November 30, 2018,

Toperzer examined Taylor for her complaints of pain in her neck, left shoulder, lower back,

and hips. R. 571. She observed that Taylor was “up and about moving and adjusting her

position quite frequently.” Id. She diagnosed Taylor with chronic bilateral low back pain




2
  Neither the ALJ nor the parties describe what Wisconsin Works is, but the Wisconsin
Department of Children and Families website describes it as “a program that provides
employment preparation services, case management and cash assistance to eligible families.”
Wisconsin Department of Children and Families, Wisconsin Works (W-2),
https://dcf.wisconsin.gov/w2/parents/w2.


                                               7
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 8 of 11




without sciatica, chronic neck pain, and myofascial pain, and she changed Taylor’s pain

medication from tramadol to oxycodone because the tramadol hadn’t been effective. Id. And

on January 15, 2019, she noted that Taylor’s oxycodone had become less effective in managing

her pain. R. 608. She noted that Taylor “again appear[ed] very uncomfortable” during her

examination, was “tight to the neck,” was unable to fully elevate her left arm, experienced pain

when rotating her left arm, had weakened grasp strength on the left side, and continued to

complain of pain in her spine, left arm, left shoulder, lower back, and hips. R. 609. The ALJ

didn’t address any of this evidence.

       The ALJ also stated that Toperzer’s five-pound lifting restriction was inconsistent with

Taylor’s hearing testimony that her “weight limit” was a gallon of milk. See R. 26, 64–65. The

ALJ didn’t say how much a gallon of milk weighs, but the court takes notice that a gallon of

milk weighs about 8.6 pounds.3 Taylor didn’t testify about the frequency at which she could

lift a gallon of milk. And that is significantly less weight than the frequent lifting of up to 10

pounds and occasional lifting of up to 20 pounds required by light work. The difference

between five pounds and the weight of a gallon of milk isn’t a good reason to discount

Toperzer’s opinion.

       The Wisconsin Works form asked Toperzer to summarize Taylor’s history and abilities.

Toperzer limited Taylor to less than sedentary exertion, said that she would be absent from

work more than three times per month, and restricted her to never reaching, among other

restrictions not at issue here. R. 594–98. The ALJ said that this form wasn’t supported by

“actual, detailed physical exams” and said that Taylor had a “normal examination the day the


3
   United States Department of Agriculture, Price Spreads from Farm to Consumer,
https://www.ers.usda.gov/data-products/price-spreads-from-farm-to-consumer/documentation/.


                                                8
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 9 of 11




form was filled out.” R. 26. But Toperzer had physically examined Taylor on multiple

occasions, and the ALJ failed to explain whether the results of these examinations were

consistent with Toperzer’s restrictions. And in the examination Toperzer performed on the day

she filled out the return-to-work form, she said only that Taylor had “[n]o new joint aches or

pains.” R. 634 (emphasis added). It’s reasonable to infer from this statement that Taylor’s old

joint aches and pains were still present.

       The ALJ also said that Toperzer’s reaching restrictions were inconsistent with Taylor’s

hearing testimony “that she can reach in all directions, but . . . overhead reaching would be

painful.” R. 26. The form prompted Toperzer to rate Taylor’s manipulative abilities in three

broad categories, one of which was “Arm: Reaching (include overhead).” R. 596. Toperzer

marked that Taylor could never reach with either arm. But the form didn’t ask Toperzer to

give specific ratings for different types of reaching, and it wasn’t reasonable for the ALJ to

discount Toperzer’s opinion simply because she failed to provide additional details that weren’t

requested on the form.

       On remand, the ALJ will have to reassess Toperzer’s opinions.

C. Taylor’s RFC

       Taylor says that the ALJ failed to support his conclusion in the RFC that Taylor could

meet the demands of light work, which would include the capacity to lift up to 20 pounds and

frequently lift and carry up to 10 pounds, 20 C.F.R. § 404.1567(b), and to stand and walk up

to six hours in an eight-hour workday, SSR 83–10. The deficiencies in the ALJ’s assessment of

Taylor’s subjective complaints, Long’s opinion, and Toperzer’s opinions ultimately affect the

validity of the RFC that the ALJ ascribed to Taylor.




                                               9
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 10 of 11




       Two state-agency consultants who reviewed Taylor’s records opined that she was able

to perform medium work. But the ALJ said that these opinions weren’t “fully persuasive”

because they weren’t “consistent with and supported by the substantial medical evidence,”

including additional evidence that the consultants hadn’t reviewed. R. 27. The ALJ did not rely

on these opinions to support his conclusions, so they provide no support for the RFC.

       As for Taylor’s lifting ability, the ALJ credited Long’s statement that she could lift and

carry up to 20 pounds because it was “consistent with and supported by the substantial medical

evidence.” R. 26. But the ALJ did not explain precisely why this statement was consistent with

the record, nor did he explain why it was better supported than Toperzer’s more restrictive

assessment that Taylor could lift only five pounds. As for Taylor’s standing and walking ability,

the court has already concluded that the ALJ failed to justify his decision to discount Long’s

observations and restrictions in that area. The ALJ didn’t cite any evidence showing that Taylor

could stand and walk for six hours per day.

       On remand, the ALJ will have to reevaluate Taylor’s RFC in light of the reassessment

of the other evidence in the case.

D. Remedy

       Taylor says that her record warrants instructions to the agency to award benefits. This

remedy is within the court’s power only in “unusual cases” in which “the relevant factual issues

have been resolved and the record requires a finding of disability.” Kaminski v. Berryhill, 894

F.3d 870, 875 (7th Cir. 2018). Taylor’s record doesn’t meet this standard, as reflected by the

wide range of opinions in the record assessing her as capable of performing anywhere between

less than sedentary work, as Toperzer opined, and medium work, as the state-agency

consultants opined. Taylor has shown that the ALJ didn’t adequately support his conclusions,


                                               10
       Case: 3:20-cv-00580-jdp Document #: 27 Filed: 04/12/21 Page 11 of 11




but she hasn’t shown that the more restrictive opinions were unquestionably superior to the

less restrictive ones. So the court will remand the matter to the agency for further consideration.



                                             ORDER

       IT IS ORDERED that the decision of defendant Andrew Saul, Commissioner of the

Social Security Administration, denying plaintiff Laurie A. Taylor’s application for disability

insurance benefits is REVERSED AND REMANDED under sentence four of 42 U.S.C.

§ 405(g) for further proceedings consistent with this opinion.




       Entered April 12, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                11
